Case 1:15-cv-01691-TWP-DML Document 64 Filed 06/02/20 Page 1 of 13 PageID #: 2147




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

      LISA S.,                               )
                                             )
                                  Plaintiff, )
                                             )
                         v.                  )                        Case No. 1:15-cv-01691-TWP-DML
                                             )
                            1
      ANDREW M. SAUL, Commissioner of the )
      Social Security Administration,        )
                                             )
                                  Defendant. )

                        ORDER ADOPTING THE MAGISTRATE JUDGE'S
                            REPORT AND RECOMMENDATION

          This matter is before the Court on Plaintiff Lisa S. (“Lisa S.”) Motion for Authorization of

  Attorney Fees Pursuant to 42 U.S.C. § 406(b) (Filing No. 34). For the reasons set for below, the

  Court OVERRULES Lisa S.' Objection to Magistrate Judge's Report and Recommendation,

  (Filing No. 59), and ADOPTS the Report and Recommendation (Filing No. 58), finding that the

  Commissioner of the Social Security Administration, ("Commissioner"), is not required to pay

  attorney Adriana M. de la Torre, ("de la Torre"), the remaining balance of the granted attorney's

  fees in the amount of $7,284.75 from Lisa S.' disability payments through an Overpayment

  Procedure, and this amount is owed directly to de la Torre from Lisa S. herself.

                                           I.     BACKGROUND

          The Court declines to provide an extensive elaboration of the procedural and factual

  background of this matter as they relate to the matters of the disability claim, and the Magistrate

  Judge has sufficiently detailed the background of this matter in the briefs and the Report and



  1
  Andrew M. Saul was sworn in as Commissioner of the Social Security Administration on June 17, 2019. Pursuant to
  Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul is substituted for Acting Commissioner Carolyn
  W. Colvin as the defendant in this suit.
Case 1:15-cv-01691-TWP-DML Document 64 Filed 06/02/20 Page 2 of 13 PageID #: 2148




  Recommendation. The Court mentions only facts pertaining to the Motion for Attorney's Fees by

  Lisa S. and her counsel de la Torre.

         On March 30, 2012, Lisa S. filed for Title II disability and Disability Insurance Benefits

  ("DIB") and protectively filed her application for Title XVI Social Security Insurance ("SSI")

  alleging that she became disabled on May 1, 2008. (Filing No. 15-2 at 40.) Her application was

  initially denied on June 9, 2012 and then again denied upon reconsideration on September 28,

  2012 (Filing No. 15-2 at 40). Lisa S. filed a written request for a hearing with the Administrative

  Law Judge, and a hearing occurred on March 11, 2014. (Filing No. 15-2 at 40.) The Administrative

  Law Judge denied Silver's application on April 19, 2014. (Filing No. 15-2 at 53.) The Appeals

  Council denied Silver's request for review. (Filing No. 15-2 at 2.) At all times throughout the

  administrative process before the Social Security Administration (the “Agency”) Lisa S. was

  represented by attorney Thomas C. Newlin (“Newlin”).

         Lisa S. requested judicial review of the Commissioner's decision on October 26, 2015 and

  was represented by attorney de la Torre. (Filing No. 1.) On June 15, 2016, Lisa S. and the

  Commissioner filed a joint motion to remand, and the Court entered judgment the following day

  in favor of Lisa S. and remanded this matter for further proceedings. (Filing No. 30.) The

  Commissioner and Lisa S. also jointly stipulated to an award to Lisa S. under the Equal Access to

  Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $8,490.00. (Filing No. 31.) The

  parties stipulated that after the Court entered this award, counsel for the Commissioner was to

  verify that Lisa S. owed no pre-existing debt subject to offset, and then direct that the award be

  made payable to Silver's attorney, de la Torre. (Filing No. 31 at 1.) The Court granted this request

  on July 1, 2016. (Filing No. 32.)




                                                   2
Case 1:15-cv-01691-TWP-DML Document 64 Filed 06/02/20 Page 3 of 13 PageID #: 2149




         Lisa S., however, had a pre-existing debt to the Department of Education, therefore the

  government offset the entire $8,490.00 award against this debt and de la Torre did not receive any

  payment from it. (Filing No. 34-6.) On remand, Lisa S.' disability claim was approved. On August

  2, 2017, the Agency sent a Notice of Award to Lisa S. informing her she was entitled to monthly

  Social Security disability benefits beginning March 2011. (Filing No. 34-2.) The Agency

  informed Lisa S. that, pursuant to policy, they were withholding $10,924.75 of her past-due

  benefits for “possible direct payment to the representative(s)”. (Filing No. 34-2 at 2.)

         On December 25, 2018, the Agency approved a fee of $9,999.00 to pay Lisa S.' attorney

  Newlin for work on her Social Security claim before the Agency. (Filing No. 34-4.) This came

  out of the $10,924.75 the Agency had withheld from the past-due benefits owed to her. The

  Agency informed Lisa S. they were keeping the remaining $925.75 “until it [was] determined if

  Adriana Maria de la Torre will receive a fee for representing [Lisa S.] before the U.S. District

  Court”. (Filing No. 34-4.) A copy of this letter was sent to Newlin, but not de la Torre.

         On January 10, 2019, de la Torre filed a Motion for Authorization of Attorney Fees for

  federal court representation pursuant to 42 U.S.C. § 406(b) in the amount of $10,924.75. (Filing

  No. 34.) This Court determined that de la Torre was entitled to a fee in this amount. (Filing No.

  34-1.) de la Torre argued that under the fee agreement between her and Lisa S., she was to receive

  25% of the past due benefits determined to be owed to Lisa S. (Filing No. 35, page 2.)

         In response, the Commissioner argued the fee agreement did not specify a fee of 25% solely

  for federal court work with an additional fee to be paid for work before the Agency. The

  Commissioner contends that the fee agreement generally provides for a fee up to 25% for

  representation in connection with Lisa S.' application for DIB and/or SSI. The Commissioner

  contends it has already paid Newlin $9,999.00 of the withheld $10,924.75, thus, the Agency cannot



                                                   3
Case 1:15-cv-01691-TWP-DML Document 64 Filed 06/02/20 Page 4 of 13 PageID #: 2150




  pay de la Torre more than the remaining $925.75. (Filing No. 40.) In the Reply, de la Torre argues

  the Commissioner is improperly attempting to commingle the payment requests under 42 U.S.C.

  § 406(a) and (b). (Filing No. 41.)

         The Agency filed a status update concerning past-due benefits in this matter on May 19,

  2019 informing the Court they had discovered another source of payment for any fee awarded,

  which was Lisa S.' past-due Title XVI benefits. The Agency conceded the Commissioner should

  have withheld $2,714.25 (25% of the Title XVI past-due benefits for representative fee purposes).

  (Filing No. 46 at 4.) This brought the total available past-due benefits withheld for attorney's fees

  to $3,640.00.

         The Court designated Magistrate Judge Debra McVicker Lynch, pursuant to 28 U.S.C. §

  636(b)(1)(B), to issue a Report and Recommendation on the Motion for Authorization of Attorney

  Fees pursuant to 42 U.S.C. §406(b) (Filing No. 42). On February 2, 2020, Magistrate Judge Lynch

  filed her Report and Recommendation, recommending: (1) the Court award de la Torre a

  reasonable fee under 42 U.S.C. § 406(b) in the amount of $10,924.75; (2) the Court direct the

  Agency to make appropriate arrangements for payment directly to de la Torre in the amount of

  $3,640.00 from Lisa S.' past-due benefits; (3) deny de la Torre's request that the Agency arrange

  for the payment of the remaining amount in the total of $7,284.75 (the “Shortfall”); (4) that Lisa

  S. is responsible for the remaining shortfall to de la Torre; and (5) that the Court, upon de la Torre's

  request, enter a separate judgment in her favor and against Lisa S. in the amount of the shortfall.

  (Filing No. 58 at 13-14.)

         Lisa S., via de la Torre, objects to the Report and Recommendation, requesting the Court

  adopt the Report and Recommendation in part and decline in part. (Filing No. 59.) Specifically,

  de la Torre contends the Court should adopt the Magistrate Judge's recommendation that she is



                                                     4
Case 1:15-cv-01691-TWP-DML Document 64 Filed 06/02/20 Page 5 of 13 PageID #: 2151




  entitled to an attorney fee of $10,924.75 and the Agency should directly pay her the $3,640.00

  currently in its possession, and reject the Magistrate Judge's recommendation regarding the

  shortfall. She contends the Court should enter an order that the Agency direct the payment of this

  amount to her, from Lisa S.' past-due benefits via the Agency's Overpayments and Underpayments

  recovery mechanisms as provided in 42 U.S.C. § 404 and any applicable regulations. (Filing No.

  59 at 15.) The Commissioner asserts that this would be in contradiction of the language in 42 U.

  S.C. § 406(b), and therefore the Court should adopt the Report and Recommendation in full.

  (Filing No. 62.)

                                   II.    LEGAL STANDARD

         A district court may assign dispositive motions to a magistrate judge, in which case the

  magistrate judge may submit to the district judge only a report and recommended disposition,

  including any proposed findings of fact. Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 760

  (7th Cir. 2009). See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). “The magistrate judge's

  recommendation on a dispositive matter is not a final order, and the district judge makes the

  ultimate decision to adopt, reject, or modify it.” Schur, 577 F.3d at 760. See 28 U.S.C. § 636(b)(1);

  Fed. R. Civ. P. 72(b)(3).

         After a magistrate judge makes a report and recommendation, either party may object

  within fourteen days. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). When a party raises specific

  objections to elements of a magistrate judge's report and recommendation, the district court

  reviews those elements de novo, determining for itself whether the Commissioner's decision as to

  those issues is supported by substantial evidence or was the result of an error of law. See Fed. R.

  Civ. Pro. 72(b). Further, a judge “may accept, reject, or modify, in whole or in part, the findings

  or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).



                                                   5
Case 1:15-cv-01691-TWP-DML Document 64 Filed 06/02/20 Page 6 of 13 PageID #: 2152




                                      III.   DISCUSSION

         As stated in the Report and Recommendation, “the amount of a reasonable fee award is not

  the sticking point in this case. Rather, the contested issue is whether the Agency must pay, or

  make arrangements to pay, to Ms. de la Torre more than the $3,640.00 remaining in the Agency's

  25% pot.” (Filing No. 58 at 6.) (emphasis in original.) There is no objection to the recommendation

  regarding the amount of fee; accordingly, the Court adopts the Report and Recommendation's

  explanation regarding the requested fee, finding that the requested attorney fee of $10,924.75 by

  de la Torre is reasonable (see Filing No. 58 at 6). The Court also adopts the Report and

  Recommendation's finding to direct the Agency to make appropriate arrangements for payment

  directly to de la Torre in the amount of $3,640 from Lisa S.' past-due benefits.

         The remaining balance owed to de la Torre is uncontested - $7,284.75. The question that

  remains is where the payment for the shortfall is going to come from, and whether the Agency

  must pay, or make arrangements to pay, to de la Torre more than the $3,640.00 remaining in the

  Agency's 25% pot. de la Torre argues the Agency should be responsible for the shortfall, and it

  should come from Lisa S.' past due benefits via the Agency's overpayments and underpayments

  recovery system. (Filing No. 47.) The Commissioner contends he was under no obligation to

  withhold more than 25% of Lisa S.' owed past-due benefits for attorney's fees in a total amount of

  $10,924.75 under 42 U.S.C. § 406(a) and (b), it is within their authority to pay Newlin $9,999.00

  from the 25% pot, but they are not responsible for paying more than the remaining amount

  withheld in the total amount of $925.75 plus the Title XVI withheld amount of $2,714.25, for a

  total amount of $3,640.00. The Court discusses below the fees for each entity.

  A.     Attorney's fees for attorney Newlin




                                                   6
Case 1:15-cv-01691-TWP-DML Document 64 Filed 06/02/20 Page 7 of 13 PageID #: 2153




         42 U.S.C. § 406 governs the representation of claimants on matters before the

  Commissioner of Social Security. Section 406(a) governs fees for representation in administrative

  proceedings. The payment of Newlin's approved fee was proper pursuant to 42 U.S.C. § 406(a)(4),

  which “requires the Agency to withhold up to 25% of past-due benefits for direct payment of any

  fee for representation before the agency.” Culbertson, 139 Lisa S. Ct. at 520. Section 406(a)

  contains specific provisions regarding fees where the Agency determination is both favorable and

  back benefits are awarded. Under this section, the amount of the fee is determined in one of two

  ways: (1) based on a written fee agreement between claimant and attorney executed before the

  favorable decision that the Agency approves and provides a maximum fee of the lesser of 25% of

  back benefits and $6,000.00, the current cap or (2) based on the Agency's approval of a fee petition

  filed by the attorney after the favorable decision – under this method, there is no maximum dollar

  amount that may be awarded, however the fee must be reasonable.

         There is not a statutory 25% cap on the amount of fees awardable under § 406(a), except

  where there is a qualified and approved fee agreement and the 25% cap is less than $6,000.00.

  Thus, while a fee approved by the Agency can exceed 25% of back benefits, the agency can certify

  for payment of the Section 406(a) fees from back benefits only up to 25% of those back benefits.

  The Commissioner was within his authority to and correctly paid attorney Newlin $9,999.00

  directly from the withheld past-due benefits intended for representation fees, which did not exceed

  25% of such past-due benefits. (Filing No. 34-4.)

  B.     Regarding Attorney's fees for de la Torre

         Section 406(b) governs legal fees for representations before the Court, which in this matter

  was de la Torre. Subsection 406(b)(1)(A) “both limits the fees to no more than 25% of past-due

  benefits and allows the agency to withhold past-due benefits to pay these fees:”



                                                   7
Case 1:15-cv-01691-TWP-DML Document 64 Filed 06/02/20 Page 8 of 13 PageID #: 2154




         Whenever a court renders a judgment favorable to a claimant… who was
         represented before the court by an attorney, the court may determine and allow as
         part of its judgment a reasonable fee for such representation, not in excess of 25
         percent of the total of the past-due benefits to which the claimant is entitled by
         reason of such judgment, and the Commissioner of Social Security may… certify
         the amount of such fee for payment to such attorney out of, and not in addition to,
         the amount of such past-due benefits.

  Culbertson, 139 Lisa S. Ct. at 520. While both Sections 406(a) and 406(b) allow the Agency to

  certify a fee award for payment to the attorney out of the withheld 25% past-due benefits, and

  while an award of fees can be made under each of these statutes, the Agency is not required to do

  so under both. Additionally, pursuant to the plain language of the statute, the fee is to be payable

  out of, and not in addition to, the past-due benefits.

         On January 8, 2019, the United States Supreme Court determined that “because §406(b)

  by its terms imposes a 25% cap on fees only for representation before a court, and §406(a) has

  separate caps on fees for representation before the agency, we hold that the statute does not impose

  a 25% cap on aggregate fees.” Culbertson v. Berryhill, 139 Lisa S. Ct. 517 (2019). Thus, it would

  seem to be consistent for the Court to grant de la Torre's request for the entire 25%, because the

  request for § 406(b) fees is independent of the § 406(a) fees paid to Newlin by the Agency in the

  amount of $9,999.00 for del la Torre's representation of Lisa S. The Court properly granted de la

  Torre's request to be awarded that amount, holding she was entitled to an attorney fee of

  $10,924.75; however, the Agency is not responsible to pay for more than they have already

  withheld in representation fees from Lisa S.' past-due benefits.

         The Supreme Court has routinely deferred to the Commissioner's reasonable interpretations

  of the EAJA where a judicial function was not involved. See, e.g., Barnhart v. Walton, 535 U.S.

  212, 220 (2002) (explaining, in a social security case, that the Court will “normally accord

  particular deference to an agency interpretation of ‘longstanding' duration”). And certification of



                                                    8
Case 1:15-cv-01691-TWP-DML Document 64 Filed 06/02/20 Page 9 of 13 PageID #: 2155




  benefits is not a judicial function. See 42 U.S.C. §§ 405(i) & 406(b)(1). The Agency has

  longstanding practices and procedures to withhold only a “single-pool of 25% of past-due benefits

  for direct payment of agency and court” approved attorney's fees, as the Commissioner did in this

  case. See Culbertson, 139 Lisa S. Ct. at 523.

         In its discussion in Culbertson, the Supreme Court emphasized the distinction between §

  406(a)(4)'s use of mandatory language and § 406(b)(1)'s use of permissive language. The court

  explained that “[s]ubsection (a)(4) requires the agency to withhold up to 25% of past-due benefits

  for direct payment of any fee for representation before the agency,” while “[s]ubsection (b)(1)(A)

  . . . allows the agency to withhold past-due benefits to pay [court] fees.” Culbertson, 139 Lisa

  S.Ct. at 520 (emphasis added). Specifically from the plain language, § (a)(4) states the agency

  “shall” certify for direct payment, while § (b)(1)(A) provides that the agency “may” certify past-

  due benefits for direct payment. Id. at 523.

         It is true that the court noted “the statutory text in fact provides for two pools of money for

  direct payment of fees.” Id. However, the court recognized the Agency “exercised its discretion”

  to withhold just one pool with a “total of 25% of past-due benefits for direct payment of the

  approved agency and court fees.” Thus, although Culbertson holds that there is no aggregate 25%

  cap on both § 406(a) and § 406(b) and in theory the combined fees could exceed 25% of past-due

  benefits, it only authorizes the Agency to withhold two separate pools of 25% past-due benefits, it

  does not mandate that the Agency do so.

         In fact, the Supreme Court acknowledges that current policy is for the agency to withhold

  a single pool of 25% past-due benefits for direct payment of agency and court fees. Culbertson,

  139 Lisa S.Ct. at 523. See Social Security Administration, Program Operations Manual System

  (POMS), GN 03920.035(A), online at https://policy.ssa.gov/poms.nsf/lnx/0203920035 (as last



                                                   9
Case 1:15-cv-01691-TWP-DML Document 64 Filed 06/02/20 Page 10 of 13 PageID #: 2156




   visited May 20, 2020) (stating “If a Federal court awards a fee in addition to the fee, if any, [the

   Agency] authorizes for proceedings at the administrative level, [the Agency] withholds a

   maximum of 25 percent of past-due benefits for payment of fees, whether authorized by [the

   Agency], a court, or both.”). As the Report and Recommendation succinctly points out, “this Court

   does not make policy. It enforces policy judgments made by Congress and sometimes… by

   administrative bodies, as expressed by statute or Agency rules, regulations, and policies.” (Filing

   No. 58 at 12.)

           Although withholding a single pool of 25% of past-due benefits for direct payment of both

   agency and court approved attorney's fees may be insufficient, as it was in this case, “insufficiency

   does not equate to the Agency's liability for the Shortfall or its responsibility to collect the Shortfall

   for the attorney out of future benefit payments”. (Filing No. 58 at 11.) The Supreme Court in

   Culbertson concluded: “Any concerns about a shortage of withheld benefits for direct payment

   and the consequences of such a shortage are best addressed to the agency, Congress, or the

   attorney's good judgment.” Culbertson, 139 Lisa S.Ct. at 523.

           Looking to the other circuits on this matter, the Tenth Circuit has held a commissioner does

   not need to withhold 50% of a claimant's past-due benefits, finding “if the amount withheld by the

   Commissioner is insufficient… the attorney must look to the claimant, not the past due benefits,

   to recover the difference.” Wrenn ex rel. Wrenn v. Astrue, 525 F.3d 931, 933 (10th Cir. 2008).

           The Sixth Circuit has also faced an issue very similar to the matter before this Court. See

   Booth v. Comm'r of Soc. Sec., 645 F. App'x. 455, 459 (6th Cir. 2016). In Booth, Booth's attorney

   Cybriwsky sought attorney's fees, which was granted by the district court. Id. at 456. The district

   court found that under § 406(b) the fee would have to be paid out of Booth's past-due benefits,

   which the Commissioner had already disbursed, therefore Cybriwsky would have to collect the



                                                      10
Case 1:15-cv-01691-TWP-DML Document 64 Filed 06/02/20 Page 11 of 13 PageID #: 2157




   award directly from Booth. Id. at 458. After Cybriwsky was unsuccessful in recovering the fee

   from Booth, he moved to require the Commissioner to pay him directly. Id.

          Cybriwsky asserted that the Commissioner “prematurely released Booth's past-due benefits

   award and should have withheld a greater portion for payment of his attorney's fees.” Id.

   Cybriwsky argued “the statute required the Commissioner to withhold enough funds to cover any

   possible fee awarded for the court representation as well” as for representation before the agency.

   Id. at 459. The Court found this argument must fail, explaining the language in § 406(a) and

   §406(b) differentiates whether the Commissioner “may” or “shall” withhold funds, just as the

   Supreme Court repeatedly referenced in Culbertson. Id. The court concluded in recognizing the

   Overpayment Procedure that de la Torre references, but holds that “this procedure applies only to

   the [amount] in withheld funds released to Booth, and Cybriwsky would have to recover any other

   funds owed directly from his client.” Id. The Sixth Circuit denied the motion requiring payment

   by the Commissioner. Id.

          de la Torre nonetheless maintains that the Agency is responsible for the shortfall and

   therefore must initiate the Overpayment Process of 42 U.S.C. § 404 to “correct the overpayment

   the Agency caused to the claimant from the Agency's unilateral action and mishandling of

   claimant's past-due benefits.” (Filing No. 59 at 4.). Section 404 contemplates overpayment in the

   context that the government has paid more to a claimant than is owed to them in past-due Social

   Security benefits. See 42 U.S.C. § 404. That is not the case here. Lisa S. was entitled to all of the

   back pay she had been granted from March 2011 and received from the Agency. As the Report

   and Recommendation stated, Section 404 is specifically for a recoupment caused by overpayment

   between the government and the recipient of the Social Security benefits, not for the payment of

   debts owed to third parties, including their lawyers. (Filing No. 58 at 11.) Thus it is not applicable



                                                    11
Case 1:15-cv-01691-TWP-DML Document 64 Filed 06/02/20 Page 12 of 13 PageID #: 2158




   to initiate the Agency's Overpayment Process and the Court denies de la Torre's request to order

   the Agency to pay the shortfall from either Lisa S.' future benefits using this process or from the

   Agency's own funds.

   C.     The Equal Access to Justice Act Award

          de la Torre also argues that the shortfall stems from “the Commissioner's failure to honor

   the Equal Access to Justice Act … assignment from Ms. Lisa S. to counsel, … wherein Ms. Lisa

   S. ordered that any EAJA award be paid to her attorney directly.” (Filing No. 47 at 5.) She

   contends, “it is undisputed that Ms. Lisa S. received more than the correct amount of payment due

   to three separate errors by the Agency: … ignoring the EAJA Assignment executed by Ms. Lisa

   S.…” (Filing No. 47 at 12).

          This is not undisputed. The Court granted the EAJA award on July 1, 2016 in the amount

   of $8,490.00 (Filing No. 32), and the parties stipulated that the award be made payable to Silver's

   attorney, de la Torre (Filing No. 31 at 1). However, there was a caveat to this stipulation; counsel

   for the Commissioner was to verify Lisa S. owed no pre-existing debt subject to offset before

   directing that award to de la Torre (Filing No. 31 at 1). The Supreme Court held in Astrue v. Ratliff

   that an EAJA award is payable to the litigant, not his or her attorney, and “is therefore subject to a

   Government offset to satisfy a pre-existing debt that the litigant owes to the United States.” 560

   U.S. 585, 589 (2010). Lisa S. had a pre-existing debt to the Department of Education. Because

   of this, the government offset the entire $8,490.00 award to pay that debt. (Filing No. 34-6.) Thus,

   the Commissioner did not ignore Lisa S.' EAJA assignment, but lawfully applied the award to an

   outstanding debt and therefore Lisa S. was not overpaid with the EAJA award.

                                       IV.     CONCLUSION




                                                    12
Case 1:15-cv-01691-TWP-DML Document 64 Filed 06/02/20 Page 13 of 13 PageID #: 2159




          The Court finds no error of law or fact in the Report and Recommendation and therefore

   OVERRULES Lisa S.' Objection (Filing No. 59). For the reasons set forth above, the Court

   GRANTS Lisa S.' Motion for Authorization of Attorney Fees Pursuant to 42 U.S.C. § 406(b)

   (Filing No. 34), and ADOPTS the Magistrate Judge's Report and Recommendation (Filing No.

   58) in full, including the finding that the Agency is not responsible to pay the remaining amount

   of de la Torre's attorney's fees in the amount of $7,284.75 from Lisa S.' disability payments through

   an overpayment/recoupment procedure or otherwise.

          SO ORDERED.

   Date: 6/2/2020



   DISTRIBUTION:

   Adriana Maria de la Torre
   THE DE LA TORRE LAW OFFICE LLC
   adriana@dltlawoffice.com

   Daniel R. Janes
   SOCIAL SECURITY ADMINISTRATION
   daniel.janes@ssa.gov

   Michael Jason Scoggins
   SOCIAL SECURITY ADMINISTRATION
   jason.scggins@ssa.gov

   Kathryn E. Olivier
   UNITED STATES ATTORNEY'S OFFICE
   kathryn.olivier@usdoj.gov




                                                    13
